 

Exhibit 10.33

 

AMENDED AND RESTATED
SUBCLASS B-1 NOTE PURCHASE AGREEMENT

 

 

among

 

 

WILLIS ENGINE FUNDING LLC,
as Issuer

 

 

WILLIS LEASE FINANCE CORPORATION,
as Servicer

 

 

FORTIS BANK (NEDERLAND) N.V.,
as a Subclass B-1 Note Purchaser

 

 

and

 

 

BARCLAYS BANK PLC,
as a Subclass B-1 Note Purchaser and as Purchasers’ Agent

 

 

dated as of December13, 2002

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

SECTION 1.01. Certain Defined Terms.

SECTION 1.02. Other Definitional Provisions.

 

ARTICLE II PURCHASE AND SALE

SECTION 2.01. Sale and Delivery of the Subclass B-1 Notes.

SECTION 2.02. Acceptance and Custody of Series 2002-1 Subclass B-1 Notes.

SECTION 2.03. Funding of Loans.

SECTION 2.04. The Initial Funding and Fundings.

SECTION 2.05. Reduction of the Subclass B-1 Maximum Limit.

SECTION 2.06. Determination of Interest.

SECTION 2.07. Payments, Computations, Etc.

SECTION 2.08. Increased Costs.

SECTION 2.09. Increased Capital.

SECTION 2.10. Taxes.

 

ARTICLE III CONDITIONS PRECEDENT TO OBLIGATION OF THE PURCHASER

SECTION 3.01. Reserved.

SECTION 3.02. Conditions Precedent to All Fundings

SECTION 3.03. Conditions Precedent Each Funding.

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Issuer.

SECTION 4.02. Representations and Warranties and Agreements of WLFC.

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

SECTION 5.01. Organization.

SECTION 5.02. Authority, etc.

SECTION 5.03. Securities Act. 16

SECTION 5.04. Investment Company Act.

 

ARTICLE VI COVENANTS OF THE ISSUER

SECTION 6.01. [Reserved].

SECTION 6.02. Information from the Issuer.

SECTION 6.03. Access to Information.

SECTION 6.04. Security Interests; Further Assurances.

SECTION 6.05. Covenants.

SECTION 6.06. Securities Act.

 

ARTICLE VII MUTUAL COVENANTS AND AGREEMENTS

SECTION 7.01. Legal Conditions to Closing.

SECTION 7.02. Expenses and Fees.

SECTION 7.03. Mutual Obligations.

 

i

--------------------------------------------------------------------------------


 

ARTICLE VIII INDEMNIFICATION

SECTION 8.01. Indemnification by the Issuer.

SECTION 8.02. Procedure.

SECTION 8.03. Defense of Claims.

 

ARTICLE IX THE PURCHASERS’ AGENT

SECTION 9.01. Authorization and Action.

SECTION 9.02. Purchasers’ Agent’s Reliance, Etc.

SECTION 9.03. Purchasers’ Agent and Affiliate.

SECTION 9.04. Indemnification.

SECTION 9.05. Purchase Decision.

SECTION 9.06. Successor Purchasers’ Agent.

 

ARTICLE X MISCELLANEOUS

SECTION 10.01. Amendments.

SECTION 10.02. Notices.

SECTION 10.03. No Waiver; Remedies.

SECTION 10.04. Binding Effect; Assignability.

SECTION 10.05. [Reserved].

SECTION 10.06. GOVERNING LAW; JURISDICTION.

SECTION 10.07. No Proceedings.

SECTION 10.08. Execution in Counterparts.

SECTION 10.09. No Recourse.

SECTION 10.10. Limited Recourse.

SECTION 10.11. Survival.

SECTION 10.12. Third-Party Beneficiaries.

SECTION 10.13. Appointment of Agent for Service of Process.

SECTION 10.14. Effect on Original Note Purchase Agreement.

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

SCHEDULE 1

Percentage Interests and Addresses for Delivery of Payments

 

 

SCHEDULE 2

Conditions Precedent to Initial Purchase

 

 

EXHIBITS

 

 

 

EXHIBIT A

Form of Loan Request

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SUBCLASS B-1 NOTE PURCHASE AGREEMENT (“Subclass B-1 Note
Purchase Agreement”) dated as of December 13, 2002, among WILLIS ENGINE FUNDING
LLC (the “Issuer”), WILLIS LEASE FINANCE CORPORATION (the “Servicer”), FORTIS
BANK (NEDERLAND) N.V. (a “Subclass B-1 Note Purchaser”) and BARCLAYS BANK PLC,
as a Subclass B-1 Note Purchaser (in such capacity, a “Subclass B-1 Note
Purchaser” and, together with Fortis Bank (Nederland) N.V., the “Subclass B-1
Note Purchasers”) and as the Purchasers’ Agent (in such capacity, the
“Purchasers’ Agent”).

 

The Issuer, the Servicer, the Subclass B-1 Note Purchasers and the Purchasers
Agent are party to the Class B Note Purchase Agreement dated as of September 12,
2002 (the “Original Note Purchase Agreement”).

 

The parties hereto have agreed to amend and restate the Original Note Purchase
Agreement as follows:

 


ARTICLE I
DEFINITIONS


 

SECTION 1.01.  Certain Defined Terms.  Capitalized terms used herein without
definition shall have the meanings set forth in Exhibit B to the Indenture (as
defined below), as applicable.  Additionally, the following terms shall have the
following meanings:

 

“Affected Person” means the Purchasers’ Agent, each Owner, and each of their
respective Affiliates, successors and assigns.

 

“Base Indenture” means the Amended and Restated Indenture dated as of
December13, 2002 between the Issuer, as issuer, and the Indenture Trustee, as
indenture trustee.

 

“Class A Notes” means, collectively, the $180,000,000 in stated principal amount
of the Issuer’s Subclass A-1 Notes dated December 13, 2002 and issued pursuant
to the Subclass A-1 Note Purchase Agreement and $45,000,000 in stated principal
amount of the Issuer’s Subclass A-2 Notes dated December 13, 2002 and issued
pursuant to the Subclass A-2 Note Purchase Agreement.

 

“Class B Notes” means, collectively, the $20,000,000 in stated principal amount
of the Issuer’s Subclass B-1 Notes dated December 13, 2002 and issued pursuant
to this Subclass B-1 Note Purchase Agreement, and the $5,000,000 in stated
principal amount of the Issuer’s Subclass B-2 Notes dated December 13_, 2002 and
issued pursuant to the Subclass B-2 Note Purchase Agreement.

 

“Commercial Paper Notes” means short-term promissory notes issued or to be
issued by Sheffield Receivables Corporation.

 

“Commitment Termination Date” means September 11, 2003 or such later date to
which the Commitment Termination Date may be extended (if extended) in the sole
discretion of the Subclass B-1 Note Purchasers in accordance with the terms of
Section 2.03(b) hereof.

 

--------------------------------------------------------------------------------


 

“Deal Documents” means the Series 2002-1 Transaction Documents and each other
document, agreement, certificate, schedule or other writing entered into or
delivered in connection with the foregoing, as the same may be amended,
supplemented, restated, replaced or otherwise modified from time to time.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” has the meaning specified in Section 2.10(a) hereof.

 

“Federal Bankruptcy Code” means the bankruptcy code of the United States of
America codified in Title 11 of the United States Code.

 

“Funding” means a funding by the Subclass B-1 Note Purchasers of a Loan to the
Issuer pursuant to Article II.

 

“Funding Date” means as to any Funding, any Business Day that is (i) at least
one (1) calendar week following the immediately preceding Funding Date and (ii)
two (2) Business Days immediately following the receipt by the Purchasers’ Agent
of a written request by the Issuer to obtain a Loan, such notice to be in the
form of Exhibit A hereto and to conform to requirements of Section 3.02 hereof.

 

“Governmental Actions” means any and all consents, approvals, permits, orders,
authorizations, waivers, exceptions, variances, exemptions or licenses of, or
registrations, declarations or filings with, any Governmental Authority required
under any Governmental Rules.

 

“Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions, of any
Governmental Authority and any and all legally binding conditions, standards,
prohibitions, requirements and judgments of any Governmental Authority.

 

“Increased Costs” has the meaning specified in Section 2.08 hereof.

 

“Indemnified Party” has the meaning specified in Section 8.01 hereof.

 

“Indenture” means the Base Indenture, as supplemented by the Indenture
Supplement, as the same may be amended and supplemented from time to time.

 

“Indenture Supplement” means the Amended and Restated Series 2002-1 Supplement
dated as of December 13, 2002, between the Issuer and the Indenture Trustee, as
the same may be amended, supplemented or otherwise modified from time to time.

 

“Interpretation” as used in Sections 2.08 and 2.09 hereof with respect to any
law or regulation means the interpretation or application of such law or
regulation by any governmental authority (including, without limitation, any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government),

 

2

--------------------------------------------------------------------------------


 

central bank, accounting standards board, financial services industry advisory
body or any comparable entity.

 

“Investment Company Act” means the United States Investment Company Act of 1940,
as amended.

 

“Issuer Documents” has the meaning specified in Section 4.01(ii) hereof.

 

“Loan Request” means any request by the Issuer pursuant to Section 2.04(b) and
in the form of Exhibit A.

 

“Losses” has the meaning specified in Section 8.01 hereof.

 

“Notes” means the Class A Notes and the Class B Notes.

 

“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies that arise from any
payment or deposit required to be made hereunder, under the Indenture or from
the execution, delivery or registration of, or otherwise with respect to, any of
the foregoing.

 

“Owner” shall mean each Subclass B-1 Note Purchaser.

 

“Percentage Interest” means, with respect to any Subclass B-1 Note, a percentage
equal to (x) the maximum principal balance of such Subclass B-1 Note divided by
(y) the maximum aggregate principal amount of all Subclass B-1 Notes.

 

“Purchase” means the initial purchase by the Subclass B-1 Note Purchasers of the
Subclass B-1 Notes from the Issuer.

 

“Purchasers” means the Subclass B-1 Note Purchasers.

 

“Purchasers’ Agent” means Barclays Bank PLC.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Section 2.10(a) Amount” has the meaning specified in Section 2.10(a) hereof.

 

“Subclass B-1 Increased Costs” shall mean, with respect to any Interest Accrual
Period, an amount equal to the sum of (a) the aggregate amount payable to all
Affected Persons pursuant to Sections 2.08, 2.09 and 2.10 of this Agreement in
respect of such Interest Accrual Period and (b) the aggregate of such amounts
with respect to prior Interest Accrual Periods which remain unpaid.

 

“Subclass B-1 Note Purchasers” means Fortis Bank (Nederland) N.V. and Barclays
Bank PLC, in its capacity as a Subclass B-1 Note Purchaser.

 

3

--------------------------------------------------------------------------------


 

“Taxes” has the meaning specified in Section 2.10(a) hereof.

 

“Termination Date” means the earliest of (a) the date of the occurrence of an
Early Amortization Event and (b) the Commitment Termination Date.

 

“Third Party Claim” has the meaning specified in Section 8.02 hereof.

 

“United States” means the United States of America.

 

“WLFC Documents” has the meaning specified in Section 4.02(i) hereof.

 

SECTION 1.02.  Other Definitional Provisions.

 

(a)           All terms defined in this Subclass B-1 Note Purchase Agreement
shall have the defined meanings when used in any certificate or other document
made or delivered pursuant hereto unless otherwise defined therein.

 

(b)           As used herein and in any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms not defined in Section
1.01, have the meanings assigned to them in accordance with generally accepted
accounting principles in the United States.

 

(c)           The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Subclass B-1 Note Purchase Agreement shall refer to
this Subclass B-1 Note Purchase Agreement as a whole and not to any particular
provision of this Subclass B-1 Note Purchase Agreement; and Section, subsection,
Schedule and Exhibit references contained in this Subclass B-1 Note Purchase
Agreement are references to Sections, subsections, Schedules and Exhibits in or
to this Subclass B-1 Note Purchase Agreement unless otherwise specified.

 

ARTICLE II
PURCHASE AND SALE

 

SECTION 2.01.  Sale and Delivery of the Subclass B-1 Notes.  In reliance on the
representations, warranties and agreements set forth in the Original Note
Purchase Agreement, the Issuer sold, and the Subclass B-1 Note Purchasers
purchased, on the Closing Date, the Subclass B-1 Notes with a maximum aggregate
principal amount of $20,000,000 and in the Percentage Interests specified on
Schedule 1 hereto, which Subclass B-1 Notes were duly executed by the Issuer,
duly authenticated by the Indenture Trustee and registered in the name of the
Purchasers’ Agent on behalf of the Subclass B-1 Note Purchasers.  The actual
outstanding principal balance of the Subclass B-1 Notes will be increased and
decreased from time to time in accordance with the terms hereof and of the
Indenture Supplement.

 

SECTION 2.02.  Acceptance and Custody of Series 2002-1 Subclass B-1 Notes.  On
the Closing Date, the Purchasers’ Agent took delivery of the Subclass B-1 Notes
and has maintained custody thereof on behalf of the Subclass B-1 Note
Purchasers.

 

4

--------------------------------------------------------------------------------


 

SECTION 2.03.  Funding of Loans.

 

(a)           On the terms and conditions hereinafter set forth, the Issuer may,
at its option, request Loans from the Subclass B-1 Note Purchasers.  The
Purchasers’ Agent may act on behalf of and for the benefit of the Subclass B-1
Note Purchasers in this regard.  The Subclass B-1 Note Purchasers shall fund
Loans from time to time according to their respective Percentage Interests in
the Subclass B-1 Notes during the period from the date hereof to but not
including the Termination Date; provided, however, that no Loan shall be funded
under this Agreement unless on the applicable Funding Date a Loan is funded
under the Subclass A-1 Note Purchase Agreement in an amount that is nine (9)
times the amount of the Loan funded under this Agreement.  Under no
circumstances shall the Subclass B-1 Note Purchasers fund any Loan if after
giving effect to such Funding, (i) the aggregate Subclass B-1 Note Principal
Balance outstanding hereunder would either (A) exceed the Subclass B-1 Note
Commitment or (B) exceed the product of (y) one-ninth (1/9) and (z) the
aggregate Subclass A-1 Note Principal Balance outstanding under the Subclass A-1
Note Purchase Agreement after giving effect to the Funding made thereunder on
the same date, (ii) the Class B Note Principal Balance exceeds the Class B Note
Commitments or (iii) the Aggregate Note Principal Balance exceeds the sum of the
Class A Note Commitments and the Class B Note Commitments.

 

(b)           The Issuer may, within 60 days, but no later than 45 days, prior
to the then existing Commitment Termination Date, by written notice to the
Purchasers’ Agent, make written request for the Subclass B-1 Note Purchasers to
extend the Commitment Termination Date for an additional period of 364 days. 
The Purchasers’ Agent will give prompt notice to the Subclass B-1 Note
Purchasers and the Subclass A-1 Note Purchasers of its receipt of such request
for extension of the Commitment Termination Date.  The Subclass B-1 Note
Purchasers shall make a collective determination, in their sole discretion and
after a full credit review, not more than 30 days and not less than 15 days
prior to the then applicable Commitment Termination Date as to whether or not it
will agree to extend the Commitment Termination Date; provided, however, that
the failure of the Subclass B-1 Note Purchasers to make a timely response to the
Issuer’s request for extension of the Commitment Termination Date shall be
deemed to constitute a refusal by the Subclass B-1 Note Purchasers to extend the
Commitment Termination Date.  It shall be a condition to the extension of the
Commitment Termination Date that the commitment under the Subclass A-1 Note
Purchase Agreement be extended to the same date.

 

SECTION 2.04.  The Fundings.

 

(a)           The Subclass B-1 Notes shall bear interest at the applicable
Interest Rate as provided in the Indenture.  Subject to the conditions described
in Sections 2.03, 3.01 and 3.02, as applicable, each Funding shall be made in
accordance with the procedures described in Section 2.04(b).

 

(b)           Each Funding shall be made, after receipt by the Subclass B-1 Note
Purchasers of a Loan Request delivered by the Issuer to the Purchasers’ Agent at
least two Business Days prior to such proposed Funding Date and each such notice
shall specify (i) the aggregate amount of such Funding which amount must satisfy
the applicable minimum requirement set forth in the following sentence and (ii)
the date of such Funding.  The Issuer shall deliver no more than two such
notices in any calendar month, and each amount specified in any such notice must
satisfy the following minimum requirements, as applicable, as a condition

 

5

--------------------------------------------------------------------------------


 

to the related Funding the Funding shall be in an amount equal to $100,000 or an
integral multiple of $1,000 in excess thereof; provided, however, that if such
Funding is to be made hereunder at a time when there is no outstanding
Commercial Paper Notes issued in respect of a Funding under the Subclass A-1
Note Purchase Agreement of $4,500,000 or an integral multiple of $9,000 in
excess thereof, then such Funding under this Subclass B-1 Note Purchase
Agreement shall be in an amount equal to $500,000 or an integral multiple of
$1,000 in excess thereof.  Each notice delivered by the Issuer pursuant to this
Section 2.04 shall be irrevocable.  Following receipt of such notice, the
Funding will be made by the Subclass B-1 Note Purchasers in accordance with
their respective Percentage Interests in the Subclass B-1 Notes.  On the date of
such Funding the Subclass B-1 Note Purchasers shall, upon satisfaction of the
applicable conditions set forth in Article III, make available to the Issuer by
wire transfer in immediately available funds, at such bank or other location
reasonably designated by Issuer in its Loan Request given pursuant to this
Section 2.04(b), in accordance with their respective Percentage Interests in the
Subclass B-1 Notes, an amount equal to the amount of such Loan related to such
Funding.  Notwithstanding any other provision of this Section 2.04(b), following
the consummation of the Term Securitization, the Subclass B-1 Note Purchasers
shall not be obligated to fund a Loan under this Agreement and the Series 2002-1
Supplement until the Issuer and the Subclass B-1 Note Purchasers have agreed in
writing regarding the Spread for such Loan.

 

SECTION 2.05.      Reduction of the Subclass B-1 Maximum Limit.  The Issuer may,
upon at least five Business Days’ notice to the Purchasers’ Agent, terminate in
whole or reduce in part the portion of the Subclass B-1 Maximum Limit that
exceeds the sum of the aggregate Subclass B-1 Note Principal Balance and
interest accrued and to accrue thereon through the date of payment; provided,
however, that each partial reduction of the Subclass B-1 Maximum Limit shall be
in an aggregate amount equal to $100,000 or an integral multiple thereof;
provided further, however, that each partial reduction of the Subclass B-1
Maximum Limit shall be accompanied by a partial reduction of the Subclass A-1
Maximum Limit under the Subclass A-1 Note Purchase Agreement in an amount equal
to nine (9) times the amount of the partial reduction hereunder, provided
further however that the Subclass B-1 Maximum Limit may not be reduced by the
Issuer if the Subclass B-2 Maximum Limit is greater than zero (-0-).  Each
notice of reduction or termination pursuant to this Section 2.05 shall be
irrevocable.

 

SECTION 2.06.      Determination of Interest.  The Purchasers’ Agent shall
determine the Interest (including unpaid Interest, if any, due and payable on a
prior Payment Date) on the Subclass B-1 Notes to be paid on each Payment Date
for the applicable Interest Accrual Period and shall advise the Issuer and the
Indenture Trustee thereof prior to 2:00 p.m. (New York City time) on the related
Determination Date.

 

SECTION 2.07.  Payments, Computations, Etc.

 

(a)           Unless otherwise expressly provided herein, all amounts to be paid
or deposited by the Issuer or the Servicer hereunder shall be paid or deposited
in accordance with the terms hereof no later than 11:00 a.m. (New York City
time) on the day when due in lawful money of the United States in immediately
available funds to accounts maintained by the Subclass B-1 Note Purchasers as
shown on Schedule 1 hereto, or such other accounts designated from time to time
by the Subclass B-1 Note Purchasers.  The Issuer shall, to the extent permitted

 

6

--------------------------------------------------------------------------------


 

by law, pay to the Subclass B-1 Note Purchasers Default Interest at the Overdue
Rate as provided in the Indenture; provided, however, that such interest rate
shall not at any time exceed the maximum rate permitted by applicable law.  All
computations of interest and other fees hereunder shall be made on the basis of
a year of 360 days for the actual number of days (including the first but
excluding the last day) elapsed.

 

(b)           Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of Interest or any fee payable hereunder, as the case may
be.

 

(c)           If any Funding requested by the Issuer and approved by the
Subclass B-1 Note Purchasers pursuant to Section 2.04, is not, for any reason
whatsoever related to a default or nonperformance by the Issuer, made or
effectuated, as the case may be, on the date specified therefor, the Issuer
shall indemnify the Subclass B-1 Note Purchasers against any reasonable loss,
cost or expense incurred by the Subclass B-1 Note Purchasers, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by the Subclass B-1 Note Purchasers to fund or maintain such Funding
during such Interest Accrual Period.

 

SECTION 2.08.      Increased Costs.  If due to the introduction of or any change
(including, without limitation, any change by way of imposition or increase of
reserve requirements) in or in the Interpretation of any law or regulation or
the imposition of any guideline or request from any central bank or other
Governmental Authority after the date hereof reflecting such change, there shall
be an increase in the cost to an Affected Person of making or maintaining any
investment in the Subclass B-1 Notes or any interest therein or of agreeing to
purchase or invest in the Subclass B-1 Notes or any interest therein, as the
case may be (other than by reason of any Interpretation of or introduction of or
change in laws or regulations relating to Taxes or Excluded Taxes), such
Affected Person shall promptly submit to the Issuer, the Servicer and, if such
Person is not the Purchasers’ Agent, the Purchasers’ Agent, a certificate
setting forth in reasonable detail, the calculation of such increased costs
incurred by such Affected Person.  In determining such amount, such Affected
Person may use any reasonable averaging and attribution methods, consistent with
the averaging and attribution methods generally used by such Affected Person in
determining amounts of this type.  The amount of increased costs set forth in
such certificate (which certificate shall, in the absence of manifest error, be
prima facie evidence as to such amount) shall be included in the Subclass B-1
Increased Costs for the Interest Accrual Period immediately succeeding the date
on which such certificate was delivered (or if such certificate was delivered
during the last Interest Accrual Period, for such last Interest Accrual Period)
and to the extent remaining outstanding, each Interest Accrual Period thereafter
until paid in full.  The Purchasers’ Agent, out of amounts received by it in
respect of Subclass B-1 Increased Costs for Affected Persons for any Interest
Accrual Period, shall pay such increased costs to such Affected Persons;
provided, however, that if the amount so distributable in respect of the
Subclass B-1 Increased Costs is less than the aggregate amount payable to all
such Affected Persons pursuant to Sections 2.08, 2.09 and 2.10 hereof, the
resulting shortfall shall be allocated among such Affected Persons on a pro rata
basis (determined by the amount owed to each).

 

7

--------------------------------------------------------------------------------


 

SECTION 2.09.      Increased Capital.  If the introduction of or any change in
or in the Interpretation of any law or regulation or the imposition of any
guideline or request from any central bank or other governmental authority
reflecting such change after the date hereof affects or would affect the amount
of capital required or expected to be maintained by any Affected Person, and
such Affected Person determines that the amount of such capital is increased as
a result of (i) the existence of the Subclass B-1 Note Purchasers’ agreement to
make or maintain an investment in the Subclass B-1 Notes or any interest therein
and other similar agreements or facilities, or (ii) the existence of any
agreement by Affected Persons to make or maintain an investment in the Subclass
B-1 Notes or any interest therein or to fund any such investment and any other
commitments of the same type, such Affected Person shall promptly submit to the
Issuer, the Servicer and, if such Person is not the Purchasers’ Agent, the
Purchasers’ Agent, a certificate setting forth in reasonable detail, the
calculation of the additional amounts required to compensate such Affected
Person in light of such circumstances.  In determining such amount, such
Affected Person may use any reasonable averaging and attribution methods,
consistent with the averaging and attribution methods generally used by such
Affected Person in determining amounts of this type.  The amount set forth in
such certificate (which certificate shall, in the absence of manifest error, be
prima facie evidence as to such amount) shall be included in the Subclass B-1
Increased Costs for the Interest Accrual Period immediately succeeding the date
on which such certificate was delivered (or if such certificate was delivered
during the last Interest Accrual Period, for such last Interest Accrual Period),
and to the extent remaining outstanding, each Accrual Period thereafter until
paid in full.  The Purchasers’ Agent, out of amounts received by it in respect
of Subclass B-1 Increased Costs for Affected Persons for any Interest Accrual
Period, shall pay such increased costs to such Affected Persons; provided,
however, that if the amount so distributable in respect of the Subclass B-1
Increased Costs is less than the aggregate amount payable to all such Affected
Persons pursuant to Sections 2.08, 2.09 and 2.10 hereof, the resulting shortfall
shall be allocated among such Affected Persons on a pro rata basis (determined
by the amount owed to each).

 

SECTION 2.10.      Taxes.  (a) Any and all payments and deposits required to be
made under this Agreement, the Subclass B-1 Notes or the Indenture by the Issuer
or the Indenture Trustee to or for the benefit of an Owner shall be made, to the
extent allowed by law, free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority.  If, as a result
of any change in law, treaty or regulation or in the interpretation or
administration thereof by any governmental or regulatory agency or body charged
with the administration or interpretation thereof, or the adoption of any law,
treaty or regulation, any taxes, levies, imposts, duties, charges or fees are
required to be withheld from any amount payable to any Owner hereunder, the
amount so payable to such Owner shall be increased to the extent necessary to
yield to such Owner (after payment of all taxes, levies, imposts, duties,
charges or fees) the amount stated to be payable to such Owner hereunder (such
increase and any similar increase described in Section 2.10(d), a “Section
2.10(a) Amount”); provided, however, that this sentence shall not apply with
respect to (i) income taxes (including, without limitation, branch profits
taxes, minimum taxes and taxes computed under alternative methods, at least one
of which is based on net income) and franchise taxes that are based on income or
any other tax upon or measured by income or gross receipts imposed on any Owner,
in each case, as a result of a present or former connection (other than any
connection arising out of the transactions contemplated by this Agreement)
between the

 

8

--------------------------------------------------------------------------------


 

jurisdiction of the government or taxing authority imposing such tax and such
Owner; (ii) any taxes, levies, imposts, duties, charges or fees that would not
have been imposed but for the failure by such Owner to provide and keep current
any certification or other documentation permitted by applicable law to be
delivered by such Owner and required to qualify for an exemption from or reduced
rate thereof; (iii) any taxes, levies, imposts, duties, charges or fees imposed
as a result of a change by any Owner of the office through which the Subclass
B-1 Notes or any interest therein hereunder is acquired, accounted for or booked
as a result of the sale, transfer or assignment by any Owner of its interest
hereunder, other than any such taxes, levies, imposts, duties, charges or fees
imposed as a result of any such change or adoption occurring after any such
Subclass B-1 Notes or interest therein is acquired, accounted for or booked;
(iv) taxes measured by income, gross receipts, assets or capital of any Owner by
the taxing authority of the jurisdiction where such Owner is organized,
incorporated, managed, controlled or is considered to be doing business or in
which it maintains an office, branch or agency (other than Taxes imposed on the
gross amount of any payments made to under this Agreement without regard to such
place of origination or incorporation, such management or control, the conduct
of such business or the maintenance of such office, branch or agency); (v) any
Taxes imposed on such Owner as a result of payments not related to this
Agreement; and (vi) any withholding tax with respect to any Owner (all such
exclusions being hereinafter called “Excluded Taxes” and all other taxes,
levies, imposts, duties, charges or fees being hereinafter called “Taxes”).  To
the extent that any Owner actually realizes a tax benefit on its income tax
returns (whether by reason of a deduction, credit or otherwise) (a “Tax
Benefit”) for a given year that is attributable to the payment by the Issuer or
the Indenture Trustee of any such Taxes on behalf of such Owner, such Owner
shall reimburse the Issuer for the amount of such Tax Benefit, it being
understood that the taking of any action to realize any Tax Benefit shall be
within the sole discretion of such Owner; provided, however, that for purposes
of reimbursing the Issuer, such Owner shall calculate the amount of the Tax
Benefit realized that is attributable to the Issuer’s or the Indenture Trustee’s
payment of such Taxes on behalf of such Owner as if such Owner realized or
received such Tax Benefit pro rata with all other Tax Benefits available to it
for such year.

 

(b)           Each of the Issuer and, to the extent not prohibited by applicable
law (including the Code), each Owner agrees that, with respect to all Federal,
state and local income franchise taxes, it will treat the Subclass B-1 Notes as
indebtedness.  Each Owner not organized under the laws of the United States or a
State thereof covenants that to the extent that it is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes (other than Withholding Taxes) because such income
is effectively connected with a United States trade or business, it will
continue to hold the Subclass B-1 Notes in connection with a United States trade
or business for so long as it is an Owner.

 

(c)           Any Section 2.10(a) Amounts payable to an Owner hereunder shall be
included in the Subclass B-1 Increased Costs (i) for the Interest Accrual Period
in respect of which the payment subject to withholding is made and (ii) to the
extent remaining outstanding, each Interest Accrual Period thereafter until paid
in full.  The Purchasers’ Agent, out of amounts received by it in respect of
Subclass B-1 Increased Costs for Affected Persons for any Interest Accrual
Period, shall pay such increased costs to such Affected Persons; provided,
however, that if the amount so distributable in respect of the Subclass B-1
Increased Costs is less than the aggregate amount payable to all such Affected
Persons pursuant to Sections 2.08, 2.09 and 2.10

 

9

--------------------------------------------------------------------------------


 

hereof, the resulting shortfall shall be allocated among such Affected Persons
on a pro rata basis (determined by the amount owed to each).

 

ARTICLE III
CONDITIONS PRECEDENT TO OBLIGATION OF THE PURCHASER

 

SECTION 3.01.  Reserved.

 

SECTION 3.02.      Conditions Precedent to All Fundings.  Each Funding by the
Subclass B-1 Note Purchasers (each, a “Transaction”) shall be subject to the
conditions precedent that (a) with respect to any Funding, the Servicer shall
have delivered to the Purchasers’ Agent, on or prior to the date of such Funding
in form and substance satisfactory to the Purchasers’ Agent, a Loan Request
substantially in the form of Exhibit A, and containing such additional
information as may be reasonably requested by the Purchasers’ Agent; (b) on the
date of such Transaction the following statements shall be true and the Issuer
shall be deemed to have certified that:

 

(I)            THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTIONS 4.01 AND
4.02 ARE TRUE AND CORRECT ON AND AS OF SUCH DAY AS THOUGH MADE ON AND AS OF SUCH
DATE;

 

(II)           NO EVENT HAS OCCURRED AND IS CONTINUING, OR WOULD RESULT FROM
SUCH TRANSACTION WHICH CONSTITUTES AN EARLY AMORTIZATION EVENT;

 

(III)          ON AND AS OF SUCH DAY, AFTER GIVING EFFECT TO SUCH TRANSACTION,
THE OUTSTANDING SUBCLASS B-1 NOTE PRINCIPAL BALANCE DOES NOT EXCEED THE SUBCLASS
B-1 NOTE COMMITMENT AND THE OUTSTANDING AGGREGATE NOTE PRINCIPAL BALANCE DOES
NOT EXCEED THE SUM OF THE CLASS B NOTE COMMITMENTS AND THE CLASS A NOTE
COMMITMENTS;

 

(IV)          ON AND AS OF SUCH DAY, THE ISSUER AND THE SERVICER EACH HAS
PERFORMED ALL OF THE AGREEMENTS CONTAINED IN THIS AGREEMENT TO BE PERFORMED BY
SUCH PERSON AT OR PRIOR TO SUCH DAY;

 

(V)           NO LAW OR REGULATION SHALL PROHIBIT, AND NO ORDER, JUDGMENT OR
DECREE OF ANY FEDERAL, STATE OR LOCAL COURT OR GOVERNMENTAL BODY, AGENCY OR
INSTRUMENTALITY SHALL PROHIBIT OR ENJOIN, THE MAKING OF SUCH LOAN, REMITTANCE OF
COLLECTIONS OR FUNDING BY THE SUBCLASS B-1 NOTE PURCHASERS IN ACCORDANCE WITH
THE PROVISIONS HEREOF;

 

(VI)          MCAFEE & TAFT SHALL HAVE DELIVERED TO THE PURCHASERS’ AGENT ITS
WRITTEN OPINION, DATED THE APPLICABLE TRANSFER DATE, WHICH SHALL STATE THAT IT
MAY BE RELIED UPON BY SUBSEQUENT SUBCLASS B-1 NOTEHOLDERS, IN FORM AND SUBSTANCE
SATISFACTORY TO THE PURCHASERS’ AGENT AND THE SUBCLASS B-1 NOTE PURCHASERS, WITH
RESPECT TO FAA AND RECORDATION MATTERS; AND

 

(VII)         ON THE DATE OF SUCH TRANSACTION, THE PURCHASERS’ AGENT SHALL HAVE
RECEIVED SUCH OTHER APPROVALS, OPINIONS OR DOCUMENTS AS THE PURCHASERS’ AGENT
MAY REASONABLY REQUIRE.

 

10

--------------------------------------------------------------------------------


 

SECTION 3.03.      Conditions Precedent To Each Funding.  Each Funding is
subject to the condition precedent, in addition to the conditions precedent set
forth in Section 3.02 hereof, that the Issuer shall have delivered, or shall
have caused to be delivered, to each designated recipient named in Schedule G to
the Indenture Supplement, each of the Funding Deliverables scheduled to be
delivered thereunder on or before the Funding Date of such Funding.

 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES


 

SECTION 4.01.      Representations and Warranties of the Issuer.  The Issuer
represents (as of the Effective Date and as of each date on which a Loan is made
by a Subclass B-1 Noteholder pursuant to the Supplement, unless otherwise
indicated) and warrants to, and agrees with, the Subclass B-1 Note Purchasers
that:

 

(I)            THE ISSUER IS A LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE, WITH ITS
CHIEF EXECUTIVE OFFICE LOCATED AT 2320 MARINSHIP WAY, SUITE 300, SAUSALITO,
CALIFORNIA 94965, AND HAS THE POWER TO OWN ITS ASSETS AND TO ENGAGE IN THE
ACTIVITIES IN WHICH IT IS PRESENTLY ENGAGED AND IS DULY QUALIFIED AND IN GOOD
STANDING UNDER THE LAWS OF EACH JURISDICTION WHERE ITS OWNERSHIP OF PROPERTY OR
THE CONDUCT OF ITS ACTIVITIES REQUIRES SUCH QUALIFICATION, IF THE FAILURE TO SO
QUALIFY WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE FINANCIAL CONDITION OF THE
ISSUER OR ON THE ENFORCEABILITY OF THE SUBCLASS B-1 NOTES OR THE ABILITY OF THE
ISSUER TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER RELATED
DOCUMENTS TO WHICH IT IS A PARTY.  ONE HUNDRED PERCENT OF THE BENEFICIAL
OWNERSHIP OF THE ISSUER IS OWNED BY WILLIS LEASE FINANCE CORPORATION (“WLFC”). 
THE ISSUER HAS NO SUBSIDIARIES OTHER THAN WLFC FUNDING (IRELAND) LIMITED;

 

(II)           THE ISSUER HAS THE POWER, AUTHORITY AND LEGAL RIGHT TO EXECUTE,
DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER RELATED
DOCUMENTS TO WHICH IT IS A PARTY (COLLECTIVELY, THE “ISSUER DOCUMENTS”); THE
EXECUTION, DELIVERY, AND PERFORMANCE OF THE ISSUER DOCUMENTS BY THE ISSUER HAVE
BEEN DULY AUTHORIZED BY THE ISSUER BY ALL NECESSARY ACTION, THE ISSUER
DOCUMENTS, OTHER THAN THE SUBCLASS B-2 NOTES AND THE SUBCLASS A-2 NOTES, HAVE
BEEN DULY EXECUTED AND DELIVERED BY THE ISSUER, AND EACH OF THE SUBCLASS B-2
NOTES AND THE SUBCLASS A-2 NOTES, WHEN ISSUED IN ACCORDANCE WITH THE TERMS
HEREOF AND OF THE INDENTURE AND THE SUPPLEMENT, WILL HAVE BEEN DULY EXECUTED AND
DELIVERED;

 

(III)          EACH OF THE ISSUER DOCUMENTS (OTHER THAN THE SUBCLASS B-2 NOTES
AND THE SUBCLASS A-2 NOTES), ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY
BY THE OTHER PARTIES THERETO, CONSTITUTES, AND EACH OF THE SUBCLASS B-2 NOTES
AND THE SUBCLASS A-2 NOTES, WHEN ISSUED AND AUTHENTICATED IN ACCORDANCE WITH THE
TERMS OF THE INDENTURE, WILL CONSTITUTE, A LEGAL, VALID AND BINDING OBLIGATION
OF THE ISSUER, ENFORCEABLE AGAINST THE ISSUER IN ACCORDANCE WITH ITS TERMS,
EXCEPT THAT SUCH ENFORCEMENT MAY BE LIMITED BY (A) BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS (WHETHER STATUTORY, REGULATORY
OR DECISIONAL) NOW OR HEREAFTER IN EFFECT RELATING TO CREDITORS’ RIGHTS

 

11

--------------------------------------------------------------------------------


 

GENERALLY AND (B) GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH
ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW);

 

(IV)          THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE ISSUER
DOCUMENTS AND THE FULFILLMENT OF THE TERMS THEREIN WILL NOT CONFLICT WITH OR
RESULT IN ANY BREACH OF ANY OF THE TERMS AND PROVISIONS OF OR CONSTITUTE (WITH
OR WITHOUT NOTICE, LAPSE OF TIME OR BOTH) A DEFAULT UNDER THE CERTIFICATE OF
FORMATION OR LIMITED LIABILITY COMPANY AGREEMENT OF THE ISSUER, OR ANY
INDENTURE, AGREEMENT, MORTGAGE, DEED OF TRUST, COMMITMENT LETTER OR FUNDING
ARRANGEMENT WITH ANY LENDING INSTITUTION OR INVESTMENT BANK OR OTHER INSTRUMENT
TO WHICH THE ISSUER IS A PARTY OR BY WHICH IT IS BOUND, OR RESULT IN THE
CREATION OR IMPOSITION OF ANY LIEN, CLAIM OR ENCUMBRANCE UPON ANY OF ITS
PROPERTIES PURSUANT TO THE TERMS OF SUCH INDENTURE, AGREEMENT, MORTGAGE, DEED OF
TRUST, COMMITMENT LETTER OR FUNDING ARRANGEMENT WITH ANY LENDING INSTITUTION OR
INVESTMENT BANK OR OTHER SUCH INSTRUMENT, OTHER THAN AS CREATED PURSUANT TO THE
INDENTURE AND THE SUPPLEMENT, OR VIOLATE ANY LAW OR, ANY ORDER, RULE OR
REGULATION APPLICABLE TO THE ISSUER OF ANY COURT OR OF ANY FEDERAL OR STATE
REGULATORY BODY, ADMINISTRATIVE AGENCY OR OTHER GOVERNMENTAL INSTRUMENTALITY
HAVING JURISDICTION OVER THE ISSUER OR ANY OF ITS PROPERTIES AND THERE ARE NO
LEGAL OR GOVERNMENTAL PROCEEDINGS PENDING OR, TO THE BEST KNOWLEDGE OF THE
ISSUER, THREATENED OR CONTEMPLATED THAT WOULD RESULT IN A MATERIAL MODIFICATION
OR REVOCATION THEREOF;

 

(V)           THERE ARE NO LITIGATION, PROCEEDINGS OR INVESTIGATIONS TO WHICH
THE ISSUER, OR ANY AFFILIATE OF THE ISSUER, IS A PARTY PENDING, OR, TO THE
KNOWLEDGE OF ISSUER, THREATENED, BEFORE ANY COURT, REGULATORY BODY,
ADMINISTRATIVE AGENCY OR OTHER TRIBUNAL OR GOVERNMENTAL INSTRUMENTALITY (A)
ASSERTING THE INVALIDITY OF THE CLASS B NOTES OR THE CLASS A NOTES OR THE OTHER
ISSUER DOCUMENTS, (B) SEEKING TO PREVENT THE ISSUANCE OF THE SUBCLASS B-1 NOTES
OR THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THE OTHER ISSUER
DOCUMENTS, OR (C) SEEKING ANY DETERMINATION OR RULING THAT WOULD MATERIALLY AND
ADVERSELY AFFECT THE PERFORMANCE BY THE ISSUER OF ITS OBLIGATIONS UNDER, OR THE
VALIDITY OR ENFORCEABILITY OF, THE CLASS B NOTES OR THE CLASS A NOTES OR THE
OTHER ISSUER DOCUMENTS;

 

(VI)          ALL APPROVALS, AUTHORIZATIONS, CONSENTS, ORDERS OR OTHER ACTIONS
OF ANY PERSON, CORPORATION OR OTHER ORGANIZATION, OR OF ANY COURT, GOVERNMENTAL
AGENCY OR BODY OR OFFICIAL, REQUIRED IN CONNECTION WITH THE EXECUTION AND
DELIVERY OF THE ISSUER DOCUMENTS BY THE ISSUER AND WITH THE VALID AND PROPER
AUTHORIZATION, ISSUANCE AND SALE OF THE CLASS B NOTES AND THE CLASS A NOTES
PURSUANT TO THIS AGREEMENT, HAVE BEEN OR WILL BE TAKEN OR OBTAINED ON OR PRIOR
TO THE EFFECTIVE DATE;

 

(VII)         NO WRITTEN MATERIALS DELIVERED TO THE SUBCLASS B-1 NOTE PURCHASER
BY OR ON BEHALF OF THE ISSUER IN CONNECTION WITH THE SALE OF THE SUBCLASS B-1
NOTES CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT A MATERIAL FACT
NECESSARY TO MAKE THE STATEMENTS CONTAINED THEREIN OR HEREIN NOT MISLEADING. 
THERE IS NO FACT PECULIAR TO THE ISSUER OR ANY AFFILIATE OF THE ISSUER OR, TO
THE KNOWLEDGE OF THE ISSUER, ANY LEASE AGREEMENT, LESSEE OR ENGINE WHICH THE
ISSUER HAS NOT DISCLOSED TO THE PURCHASERS’ AGENT IN WRITING WHICH MATERIALLY
ADVERSELY AFFECTS OR, SO FAR AS THE ISSUER CAN NOW REASONABLY

 

12

--------------------------------------------------------------------------------


 

FORESEE, WILL MATERIALLY ADVERSELY AFFECT THE ABILITY OF THE ISSUER TO PERFORM
THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE OTHER RELATED DOCUMENTS;

 

(VIII)        EACH SUPPLEMENT TO THE LIST OF ENGINES WILL BE MADE AVAILABLE TO
THE PURCHASERS’ AGENT BY THE ISSUER AND WILL BE COMPLETE AS OF THE DATE THEREOF
AND WILL INCLUDE AN ACCURATE (IN ALL MATERIAL RESPECTS) DESCRIPTION OF THE
ENGINES;

 

(IX)           THE REPRESENTATIONS AND WARRANTIES MADE BY THE ISSUER IN THE
ISSUER DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AND THE SUBCLASS
B-1 NOTE PURCHASER SHALL BE ENTITLED TO RELY ON SUCH REPRESENTATIONS AND
WARRANTIES;

 

(X)            ANY TAXES, FEES AND OTHER GOVERNMENTAL CHARGES PAYABLE BY THE
ISSUER IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THE ISSUER DOCUMENTS,
THE PLEDGE OF THE COLLATERAL TO THE INDENTURE TRUSTEE, AND THE EXECUTION,
DELIVERY AND SALE OF THE CLASS B NOTES AND THE CLASS A NOTES, HAVE BEEN PAID;

 

(XI)           TO THE EXTENT THE EXCHANGE ACT MAY BE DEEMED TO APPLY TO THE
CLASS B NOTES AND THE CLASS A NOTES AND THE LOANS, NONE OF THE TRANSACTIONS
CONTEMPLATED IN THE ISSUER DOCUMENTS (INCLUDING, WITHOUT LIMITATION THEREOF; THE
USE OF THE PROCEEDS FROM THE SALE OF THE SUBCLASS B-1 NOTES) WILL VIOLATE OR
RESULT IN A VIOLATION OF SECTION 7 OF THE EXCHANGE ACT, OR ANY REGULATIONS
ISSUED PURSUANT THERETO;

 

(XII)          CONCURRENTLY WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT,
THE ISSUER IS EXECUTING NO OTHER NOTE PURCHASE AGREEMENT WITH RESPECT TO
SUBCLASS B-1 NOTES;

 

(XIII)         THE ISSUER IS NOT AN “INVESTMENT COMPANY” WITHIN THE MEANING OF
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED;

 

(XIV)        FOR SO LONG AS THE SERIES 2002-1 CLASS A AND CLASS B NOTES ARE THE
ONLY NOTES OUTSTANDING UNDER THE INDENTURE, EACH OF THE INDENTURE AND THE
SUPPLEMENT NEED NOT BE QUALIFIED AS AN “INDENTURE” PURSUANT TO THE TERMS OF THE
TRUST INDENTURE ACT OF 1939, AS AMENDED;

 

(XV)         THE ISSUER HAS NOT TAKEN AND WILL NOT TAKE, DIRECTLY OR INDIRECTLY,
ANY ACTION, PROHIBITED BY RULES 101 AND 102 UNDER REGULATION M OF THE SECURITIES
AND EXCHANGE COMMISSION IN CONNECTION WITH THE OFFERING OF THE CLASS B NOTES AND
THE CLASS A NOTES;

 

(XVI)        TO THE EXTENT THAT THE SECURITIES ACT MAY BE DEEMED TO APPLY TO THE
CLASS B NOTES AND THE CLASS A NOTES AND THE LOANS, NEITHER THE ISSUER NOR ANY
AFFILIATE (AS DEFINED IN RULE 501(B) OF REGULATION D UNDER THE SECURITIES ACT
(“REGULATION D”)) OF THE ISSUER HAS DIRECTLY, OR THROUGH ANY AGENT, INCLUDING,
WITHOUT LIMITATION, THE PURCHASERS’ AGENT, (I) SOLD, OFFERED FOR SALE, SOLICITED
OFFERS TO BUY OR OTHERWISE NEGOTIATED IN RESPECT OF, ANY SECURITY (AS DEFINED IN
THE SECURITIES ACT) WHICH IS OR WILL BE INTEGRATED WITH THE SALE OF THE CLASS B
NOTES OR THE CLASS A NOTES IN A MANNER THAT WOULD RENDER THE ISSUANCE AND SALE
OF THE CLASS B NOTES AND THE CLASS A NOTES A VIOLATION OF THE SECURITIES ACT OR
REQUIRE THE REGISTRATION OF THE CLASS B NOTES OR THE CLASS A NOTES UNDER THE
SECURITIES ACT OR (II) ENGAGED IN ANY FORM OF GENERAL SOLICITATION OR GENERAL
ADVERTISING (WITHIN THE

 

13

--------------------------------------------------------------------------------


 

MEANING OF REGULATION D) IN CONNECTION WITH THE OFFERING OF THE CLASS B NOTES
AND THE CLASS A NOTES;

 

(XVII)       TO THE EXTENT THAT THE SECURITIES ACT MAY BE DEEMED TO APPLY TO THE
CLASS B NOTES AND THE CLASS A NOTES AND THE LOANS, IT IS NOT NECESSARY IN
CONNECTION WITH THE OFFER, SALE AND DELIVERY OF THE CLASS B NOTES IN THE MANNER
CONTEMPLATED BY THIS AGREEMENT OR THE SUBCLASS B-2 NOTE PURCHASE AGREEMENT OR
THE CLASS A NOTES IN THE MANNER CONTEMPLATED BY THE CLASS A NOTE PURCHASE
AGREEMENTS TO REGISTER THE CLASS B NOTES OR THE CLASS A NOTES UNDER THE
SECURITIES ACT ASSUMING THAT THE SUBCLASS B-1 NOTE PURCHASER IS AN “ACCREDITED
INVESTOR” AS DEFINED IN REGULATION D UNDER THE SECURITIES ACT;

 

(XVIII)      NO EVENT HAS OCCURRED AND IS CONTINUING THAT CONSTITUTES, OR WITH
THE PASSAGE OF TIME OR THE GIVING OF NOTICE OR BOTH WOULD CONSTITUTE, AN EARLY
AMORTIZATION EVENT UNDER, AND AS DEFINED IN, THE INDENTURE.  THE ISSUER IS NOT
IN VIOLATION OF ANY AGREEMENT, CHARTER INSTRUMENT, BYLAW OR OTHER INSTRUMENT TO
WHICH THEY ARE A PARTY OR BY WHICH THEY ARE OR MAY BE BOUND;

 

(XIX)         THE AGGREGATE AMOUNT OF SCHEDULED PAYMENTS PAYABLE BY THE LESSEES
UNDER THE LEASE AGREEMENTS DURING EACH COLLECTION PERIOD IS SUFFICIENT TO PAY
THE MONTHLY SERVICING FEE, AND THE PRINCIPAL AND INTEREST ON THE CLASS B NOTES
AND THE CLASS A NOTES, AS SUCH PAYMENTS BECOME DUE AND PAYABLE, IN ACCORDANCE
WITH THE INDENTURE;

 

(XX)          THE ISSUER AGREES THAT IT WILL NOT DIRECTLY OR INDIRECTLY, SELL OR
OFFER TO SELL THE CLASS B NOTES OR THE CLASS A NOTES OR SIMILAR SECURITY IN A
MANNER THAT WOULD RENDER THE ISSUANCE AND SALE OF THE CLASS B NOTES OR THE CLASS
A NOTES PURSUANT TO THIS AGREEMENT A VIOLATION OF SECTION 5 OF THE SECURITIES
ACT.

 

SECTION 4.02.      Representations and Warranties and Agreements of WLFC.  WLFC
hereby represents (as of the Effective Date and as of each date on which a Loan
is made by a Subclass B-1 Noteholder pursuant to the Indenture Supplement,
unless otherwise indicated) and warrants to, and agrees with, the Subclass B-1
Note Purchasers that:

 

(I)            THE REPRESENTATIONS AND WARRANTIES MADE BY WLFC IN THIS SUBCLASS
B-1 NOTE PURCHASE AGREEMENT, THE SUBCLASS B-2 NOTE PURCHASE AGREEMENT, THE CLASS
A NOTE PURCHASE AGREEMENTS, THE GUARANTY, THE CONTRIBUTION AND SALE AGREEMENT,
THE SERVICING AGREEMENT AND ANY OTHER RELATED DOCUMENT TO WHICH IT IS A PARTY
(COLLECTIVELY, THE “WLFC DOCUMENTS”) ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AND THE SUBCLASS B-1 NOTE PURCHASER SHALL BE ENTITLED TO RELY ON SUCH
REPRESENTATIONS AND WARRANTIES;

 

(II)           NO WRITTEN MATERIALS DELIVERED TO THE SUBCLASS B-1 NOTE
PURCHASERS BY OR ON BEHALF OF WLFC IN CONNECTION WITH THE SALE OF THE CLASS B
NOTES OR THE CLASS A NOTES CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMIT A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED THEREIN OR
HEREIN NOT MISLEADING.  THERE IS NO FACT PECULIAR TO WLFC OR ANY AFFILIATE OF
WLFC OR, TO THE KNOWLEDGE OF WLFC, ANY LEASE AGREEMENT, LESSEE OR ENGINE WHICH
WLFC HAD NOT DISCLOSED TO THE PURCHASERS’ AGENT IN WRITING WHICH MATERIALLY
AFFECTS ADVERSELY OR, SO FAR AS WLFC CAN NOW REASONABLY FORESEE, WILL MATERIALLY
AFFECT ADVERSELY THE ABILITY OF WLFC TO PERFORM THE TRANSACTIONS CONTEMPLATED

 

14

--------------------------------------------------------------------------------


 

HEREBY AND BY THE BASE INDENTURE, THE INDENTURE SUPPLEMENT, THE SERVICING
AGREEMENT, THE CLASS B NOTES OR THE CLASS A NOTES;

 

(III)          ANY TAXES, FEES AND OTHER GOVERNMENTAL CHARGES PAYABLE BY WLFC ON
OR PRIOR TO THE EFFECTIVE DATE IN CONNECTION WITH THE EXECUTION AND DELIVERY OF
THE WLFC DOCUMENTS, HAVE BEEN, OR WILL BE, PAID ON OR PRIOR TO THE EFFECTIVE
DATE;

 

(IV)          TO THE EXTENT THAT THE EXCHANGE ACT MAY BE DEEMED TO APPLY TO THE
CLASS B NOTES AND THE CLASS A NOTES AND THE LOANS, NONE OF THE TRANSACTIONS
CONTEMPLATED HEREIN, IN THE SUBCLASS B-2 NOTE PURCHASE AGREEMENT OR IN THE CLASS
A NOTE PURCHASE AGREEMENTS (INCLUDING, WITHOUT LIMITATION THEREOF; THE USE OF
THE PROCEEDS FROM THE SALE OF THE CLASS B NOTES AND THE CLASS A NOTES) WILL
VIOLATE OR RESULT IN A VIOLATION OF SECTION 7 OF THE EXCHANGE ACT OR ANY
REGULATIONS ISSUED PURSUANT THERETO INCLUDING, WITHOUT LIMITATION, REGULATIONS
T, U AND X OF THE FEDERAL RESERVE BOARD, 12 C.F.R., CHAPTER II.  WLFC WILL NOT
USE ANY DISTRIBUTION FROM THE ISSUER OF PROCEEDS RECEIVED BY THE ISSUER FROM THE
SALE OF THE CLASS B NOTES AND THE CLASS A NOTES TO PURCHASE OR CARRY, DIRECTLY
OR INDIRECTLY, MARGIN STOCK;

 

(V)           NO EVENT HAS OCCURRED AND IS CONTINUING THAT CONSTITUTES, OR WITH
THE PASSAGE OF TIME OR THE GIVING OF NOTICE OR BOTH WOULD CONSTITUTE A SERVICER
EVENT OF DEFAULT OR AN EARLY AMORTIZATION EVENT UNDER, AND AS DEFINED IN, THE
SERVICING AGREEMENT OR THE INDENTURE, RESPECTIVELY.  WLFC IS NOT IN VIOLATION IN
ANY MATERIAL RESPECT OF ANY TERM OF ANY AGREEMENT, CHARTER INSTRUMENT, BYLAW OR
OTHER INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT IS OR MAY BE BOUND;

 

(VI)          THE AGGREGATE AMOUNT OF SCHEDULED PAYMENTS PAYABLE BY THE LESSEES
UNDER THE LEASE AGREEMENTS DURING EACH COLLECTION PERIOD IS SUFFICIENT TO COVER
THE MONTHLY SERVICING FEE, AND PAY THE PRINCIPAL AND INTEREST ON THE CLASS B
NOTES AND THE CLASS A NOTES, AS SUCH PAYMENTS BECOME DUE AND PAYABLE, IN
ACCORDANCE WITH THE INDENTURE; AND

 

(VII)         TO THE EXTENT THAT THE SECURITIES ACT MAY BE DEEMED TO APPLY TO
THE CLASS B NOTES AND THE CLASS A NOTES AND THE LOANS, NEITHER WLFC NOR ANY
AFFILIATE (AS DEFINED IN RULE 501(B) OF REGULATION D) OF WLFC HAS DIRECTLY, OR
THROUGH ANY AGENT, INCLUDING, WITHOUT LIMITATION, THE PURCHASERS’ AGENT, (I)
SOLD, OFFERED FOR SALE, SOLICITED OFFERS TO BUY OR OTHERWISE NEGOTIATED IN
RESPECT OF, ANY SECURITY (AS DEFINED IN THE SECURITIES ACT) WHICH IS OR WILL BE
INTEGRATED WITH THE SALE OF THE CLASS B NOTES AND THE CLASS A NOTES IN A MANNER
THAT WOULD RENDER THE ISSUANCE AND SALE OF THE CLASS B NOTES AND THE CLASS A
NOTES A VIOLATION OF THE SECURITIES ACT OR REQUIRE THE REGISTRATION OF THE CLASS
B NOTES OR THE CLASS A NOTES UNDER THE SECURITIES ACT OR (II) ENGAGED IN ANY
FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING (WITHIN THE MEANING OF
REGULATION D) IN CONNECTION WITH THE OFFERING OF THE CLASS B NOTES AND THE CLASS
A NOTES.  IT IS NOT NECESSARY IN CONNECTION WITH THE OFFER, SALE AND DELIVERY OF
THE CLASS B NOTES AND THE CLASS A NOTES TO REGISTER THE CLASS B NOTES OR THE
CLASS A NOTES UNDER THE SECURITIES ACT.

 

15

--------------------------------------------------------------------------------


 


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


 

Each of the Subclass B-1 Note Purchasers hereby makes the following
representations and warranties as to itself to the Issuer as of the Closing
Date:

 

SECTION 5.01.      Organization.  Such Subclass B-1 Note Purchaser has been duly
organized and is validly existing and in good standing as a corporation under
the laws of its jurisdiction of incorporation, with power and authority to own
its properties and to transact the business in which it is now engaged, and such
Subclass B-1 Note Purchaser is duly qualified to do business and is in good
standing in each State of the United States where the nature of its business
requires it to be so qualified.

 

SECTION 5.02.      Authority, etc.  Such Subclass B-1 Note Purchaser has all
requisite power and authority to enter into and perform its obligations under
this Subclass B-1 Note Purchase Agreement and to consummate the transactions
contemplated hereby.  The execution and delivery by such Subclass B-1 Note
Purchaser of this Subclass B-1 Note Purchase Agreement and the consummation by
such Subclass B-1 Note Purchaser of the transactions contemplated hereby have
been duly and validly authorized by all necessary corporate action on the part
of such Subclass B-1 Note Purchaser.  This Subclass B-1 Note Purchase Agreement
has been duly and validly executed and delivered by such Subclass B-1 Note
Purchaser and constitutes a legal, valid and binding obligation of such Subclass
B-1 Note Purchaser, enforceable against such Subclass B-1 Note Purchaser in
accordance with its terms, subject as to enforcement to bankruptcy,
reorganization, insolvency, moratorium and other similar laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity.  Neither the execution and delivery by such Subclass B-1
Note Purchaser of this Subclass B-1 Note Purchase Agreement nor the consummation
by such Subclass B-1 Note Purchaser of any of the transactions contemplated
hereby, nor the fulfillment by such Subclass B-1 Note Purchaser of the terms
hereof, will conflict with, or violate, result in a breach of or constitute a
default under (i) any term or provision of the Articles of Incorporation or
By-laws of such Subclass B-1 Note Purchaser or any Governmental Rule applicable
to such Subclass B-1 Note Purchaser or (ii) any term or provision of any
indenture or other agreement or instrument, to which such Subclass B-1 Note
Purchaser is a party or by which such Subclass B-1 Note Purchaser or any portion
of its properties are bound.  No Governmental Action which has not been obtained
is required by or with respect to such Subclass B-1 Note Purchaser in connection
with the execution and delivery of this Subclass B-1 Note Purchase Agreement by
such Subclass B-1 Note Purchaser or the consummation by such Subclass B-1 Note
Purchaser of the transactions contemplated hereby or thereby.

 


SECTION 5.03.  SECURITIES ACT.


 


(A)           THE SUBCLASS B-1 NOTES PURCHASED BY THE SUBCLASS B-1 NOTE
PURCHASERS PURSUANT TO THIS SUBCLASS B-1 NOTE PURCHASE AGREEMENT WILL BE
ACQUIRED FOR INVESTMENT ONLY AND NOT WITH A VIEW TO ANY PUBLIC DISTRIBUTION
THEREOF, AND EACH SUBCLASS B-1 NOTE PURCHASER (AS TO ITSELF) WILL NOT OFFER TO
SELL OR OTHERWISE DISPOSE OF ITS SUBCLASS B-1 NOTES (OR ANY INTEREST THEREIN) IN
VIOLATION OF ANY OF THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR ANY
APPLICABLE STATE OR OTHER SECURITIES LAWS.  THE SUBCLASS B-1 NOTE PURCHASERS
ACKNOWLEDGES THAT IT


 


16

--------------------------------------------------------------------------------



 


HAS NO RIGHT TO REQUIRE THE ISSUER TO REGISTER THE SUBCLASS B-1 NOTES UNDER THE
SECURITIES ACT OR ANY OTHER SECURITIES LAW.  EACH OF THE SUBCLASS B-1 NOTE
PURCHASERS AGREES THAT THE SUBCLASS B-1 NOTES MAY NOT BE REOFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT
AND TO A PERSON THAT SUCH SUBCLASS B-1 NOTE PURCHASER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF  RULE 144A (A “QIB”)
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB, AND
WHOM THE HOLDER HAS INFORMED, IN EACH CASE, THAT THE REOFFER, RESALE OR PLEDGE
OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A UNDER THE SECURITIES
ACT.  NEITHER THE SUBCLASS B-1 NOTE PURCHASERS NOR ANY OF THEIR AFFILIATES NOR
ANY PERSONS ACTING ON THEIR BEHALF HAVE ENGAGED OR WILL ENGAGE IN ANY GENERAL
SOLICITATION OR GENERAL ADVERTISING WITH RESPECT TO THE SUBCLASS B-1 NOTES.


 


(B)           EACH OF THE SUBCLASS B-1 NOTE PURCHASERS (AS TO ITSELF) IS AWARE
OF THE FOLLOWING:  (I) THERE ARE SIGNIFICANT RESTRICTIONS ON AND CONDITIONS TO
THE TRANSFERABILITY OF THE SUBCLASS B-1 NOTES (AND THE SUBCLASS B-1 NOTES WILL
BEAR LEGENDS REFERRING TO SUCH RESTRICTIONS) AND THERE IS NO MARKET FOR THE
SUBCLASS B-1 NOTES AND NO MARKET IS EXPECTED TO DEVELOP FOR THE SUBCLASS B-1
NOTES, AND ACCORDINGLY, IT MAY NOT BE POSSIBLE FOR A SUBCLASS B-1 NOTE PURCHASER
TO LIQUIDATE SUCH SUBCLASS B-1 NOTE PURCHASER’S INVESTMENT IN THE SUBCLASS B-1
NOTES; (II) NO GOVERNMENTAL AGENCY HAS MADE ANY FINDINGS AS TO THE FAIRNESS OF
THE TERMS OF THIS AGREEMENT OR THE TERMS AND CONDITIONS OF THE SUBCLASS B-1
NOTES; (III) THERE ARE NUMEROUS RISKS AND UNCERTAINTIES INVOLVED IN SUCH
SUBCLASS B-1 NOTE PURCHASER’S ACQUISITION OF THE SUBCLASS B-1 NOTES AND SUCH
SUBCLASS B-1 NOTE PURCHASER HAS BEEN ADVISED OF AND UNDERSTANDS SUCH RISKS AND
UNCERTAINTIES; AND (IV) ANY PROJECTIONS OR PREDICTIONS THAT MAY HAVE BEEN MADE
AVAILABLE TO SUCH SUBCLASS B-1 NOTE PURCHASER ARE BASED ON ESTIMATES,
ASSUMPTIONS, AND FORECASTS WHICH MAY PROVE TO BE INCORRECT; AND NO ASSURANCE IS
GIVEN THAT ACTUAL RESULTS WILL CORRESPOND WITH THE RESULTS CONTEMPLATED BY THE
VARIOUS PROJECTIONS.


 


(C)           EACH SUBCLASS B-1 NOTE PURCHASER (AS TO ITSELF) HAS KNOWLEDGE AND
EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS, IS CAPABLE OF EVALUATING THE
MERITS AND RISKS OF AN INVESTMENT IN THE SUBCLASS B-1 NOTES AND HAS CAREFULLY
CONSIDERED THE SUITABILITY OF AN INVESTMENT IN SUCH NOTES AND HAS DETERMINED
THAT THE SUBCLASS B-1 NOTES ARE A SUITABLE INVESTMENT.  SUCH SUBCLASS B-1 NOTE
PURCHASER HAS RECEIVED AND CAREFULLY READ THE TRANSACTION DOCUMENTS AND SUCH
SUBCLASS B-1 NOTE PURCHASER CONFIRMS THAT ALL DOCUMENTS, RECORDS AND BOOKS
PERTAINING TO THE SUBCLASS B-1 NOTES, THE ISSUER AND ITS ASSETS AND THE OTHER
PARTIES TO THE TRANSACTION DOCUMENTS WHICH ARE RELEVANT TO SUCH SUBCLASS B-1
NOTE PURCHASER’S INVESTMENT DECISION HAVE BEEN MADE AVAILABLE TO SUCH SUBCLASS
B-1 NOTE PURCHASER.  SUCH SUBCLASS B-1 NOTE PURCHASER IS CAPABLE OF BEARING THE
RISKS AND BURDENS OF ITS INVESTMENT IN THE SUBCLASS B-1 NOTES AND IS AWARE THAT
AN EARLY REDEMPTION OF THE SUBCLASS B-1 NOTES MAY OCCUR AND THAT NO PREMIUM WILL
BE PAID UPON ANY EARLY REDEMPTION.


 


SECTION 5.04.  INVESTMENT COMPANY ACT.


 


(A)           NEITHER OF THE SUBCLASS B-1 NOTE PURCHASERS (AS TO ITSELF) NOR THE
PURCHASERS’ AGENT IS REQUIRED TO REGISTER AS AN “INVESTMENT COMPANY” NOR IS
EITHER OF THE SUBCLASS B-1 NOTE PURCHASERS OR THE PURCHASERS’ AGENT CONTROLLED
BY AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT.


 

17

--------------------------------------------------------------------------------


 


(B)           THE SUBCLASS B-1 NOTE PURCHASERS AND THE PURCHASERS’ AGENT
ACKNOWLEDGE THAT THE ISSUER HAS NOT REGISTERED AS AN INVESTMENT COMPANY UNDER
THE INVESTMENT COMPANY ACT.  IN CONNECTION WITH THE EXCLUSION OF THE ISSUER FROM
CLASSIFICATION AS AN INVESTMENT COMPANY UNDER THE INVESTMENT COMPANY ACT, EACH
SUBCLASS B-1 NOTE PURCHASER REPRESENTS AS TO ITSELF THAT IT CONSTITUTES NO MORE
THAN SEVEN “BENEFICIAL OWNERS” OF THE SUBCLASS B-1 NOTES FOR PURPOSES OF SECTION
3(C)(1) OF THE INVESTMENT COMPANY ACT.  SUCH SUBCLASS B-1 NOTE PURCHASER FURTHER
REPRESENTS THAT:  (I) IT IS INVESTING NO MORE THAN 40% OF ITS ASSETS IN THE
SUBCLASS B-1 NOTES; (II) IT WAS NOT FORMED FOR THE PURPOSE OF INVESTING IN THE
SUBCLASS B-1 NOTES; (III) (A) THE SHAREHOLDERS, PARTNERS OR OTHER HOLDERS OF
EQUITY OR BENEFICIAL INTERESTS IN SUCH SUBCLASS B-1 NOTE PURCHASER ARE NOT ABLE
TO DECIDE INDIVIDUALLY WHETHER TO ACQUIRE THE SUBCLASS B-1 NOTES OR TO DETERMINE
THE EXTENT OF SUCH ACQUISITION AND (B) IT IS NOT A DEFINED CONTRIBUTION OR
SIMILAR BENEFIT PLAN THAT ALLOWS PARTICIPANTS TO DETERMINE WHETHER OR HOW MUCH
WILL BE INVESTED IN INVESTMENTS ON THEIR BEHALF; (IV) IT IS ACQUIRING THE
SUBCLASS B-1 NOTES IN A PRINCIPAL AMOUNT OF NOT LESS THAN THE MINIMUM
DENOMINATIONS SET FORTH IN THE INDENTURE; AND (V) IT IS ACQUIRING THE SUBCLASS
B-1 NOTES FOR INVESTMENT AND NOT FOR SALE IN CONNECTION WITH ANY DISTRIBUTION
THEREOF.  SUCH SUBCLASS B-1 NOTE PURCHASER FURTHER UNDERSTANDS AND AGREES THAT
IT WILL NOT PERMITTED TO TRANSFER ANY OR ALL OF THE SUBCLASS B-1 NOTES OR ANY
INTEREST THEREIN UNLESS THE ISSUER HAS CONSENTED TO SUCH TRANSFER AND THE
TRANSFEREE HAS DELIVERED TO THE ISSUER AND THE INDENTURE TRUSTEE AN INVESTMENT
LETTER MAKING REPRESENTATIONS AND WARRANTIES SUBSTANTIALLY THE SAME AS THE
FOREGOING REPRESENTATIONS AND WARRANTIES IN THIS SECTION 5.04(B).  THE ISSUER
WILL NOT CONSENT TO ANY PROPOSED TRANSFER WHICH, AFTER GIVING EFFECT TO SUCH
PROPOSED TRANSFER, WOULD RESULT IN THE ISSUER’S OUTSTANDING SECURITIES BEING
OWNED BY MORE THAN 100 BENEFICIAL OWNERS FOR PURPOSES OF SECTION 3(C)(1) OF THE
INVESTMENT COMPANY ACT; AND, EXCEPT AS PROVIDED IN SECTION 5.05 OF THIS
AGREEMENT, IT WILL NOT HOLD THE SUBCLASS B-1 NOTES FOR THE BENEFIT OF ANY PERSON
OR ACCOUNT AND IT WILL BE THE SOLE BENEFICIAL OWNER OF THE SUBCLASS B-1 NOTES
FOR ALL PURPOSES AND IT WILL NOT SELL PARTICIPATION INTERESTS THEREIN OR ENTER
INTO ANY ARRANGEMENT PURSUANT TO WHICH ANY OTHER PERSON OR ACCOUNT SHALL BE
ENTITLED TO A BENEFICIAL INTEREST IN THE SUBCLASS B-1 NOTES.


 


ARTICLE VI
COVENANTS OF THE ISSUER


 


SECTION 6.01.  [RESERVED].


 

SECTION 6.02.      Information from the Issuer.  So long as the Subclass B-1
Note Purchasers shall own the Subclass B-1 Notes, the Issuer will furnish to the
Subclass B-1 Note Purchasers and the Purchasers’ Agent:

 


(A)           A COPY OF EACH CERTIFICATE, REPORT, STATEMENT, NOTICE OR OTHER
COMMUNICATION (OTHER THAN INVESTMENT INSTRUCTIONS) FURNISHED BY OR ON BEHALF OF
THE ISSUER TO THE INDENTURE TRUSTEE UNDER THE INDENTURE CONCURRENTLY THEREWITH,
AND PROMPTLY AFTER RECEIPT THEREOF, A COPY OF EACH NOTICE, DEMAND OR OTHER
COMMUNICATION RECEIVED BY OR ON BEHALF OF THE ISSUER UNDER THE INDENTURE;


 


(B)           SUCH OTHER INFORMATION, DOCUMENTS, RECORDS OR REPORTS RESPECTING
THE COLLATERAL OR THE ISSUER, AS EITHER SUBCLASS B-1 NOTE PURCHASER OR
PURCHASERS’ AGENT MAY FROM TIME TO TIME REASONABLY REQUEST WITHOUT UNREASONABLE
EXPENSE TO THE ISSUER;


 

18

--------------------------------------------------------------------------------


 


(C)           SUCH PUBLICLY AVAILABLE INFORMATION, DOCUMENTS, RECORDS OR REPORTS
RESPECTING THE ISSUER OR THE CONDITION OR OPERATIONS, FINANCIAL OR OTHERWISE OF
THE ISSUER AS EITHER SUBCLASS B-1 NOTE PURCHASER OR PURCHASERS’ AGENT MAY FROM
TIME TO TIME REASONABLY REQUEST;


 


(D)           AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN FIVE BUSINESS DAYS
AFTER THE OCCURRENCE THEREOF, NOTICE OF (I) THE OCCURRENCE OF ANY EVENT OF
DEFAULT, (II) THE OCCURRENCE OF ANY EARLY AMORTIZATION EVENT, (III) ANY FACT,
CONDITION OR EVENT WHICH, WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR
BOTH, WOULD BECOME AN EVENT OF DEFAULT, (IV) ANY FACT, CONDITION OR EVENT WHICH,
WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR BOTH, WOULD BECOME AN EARLY
AMORTIZATION EVENT, (V) THE FAILURE OF THE ISSUER TO OBSERVE ANY OF ITS MATERIAL
UNDERTAKINGS UNDER THE DEAL DOCUMENTS OR (VI) ANY CHANGE IN THE STATUS OR
CONDITION OF THE ISSUER OR THE SERVICER THAT WOULD REASONABLY BE EXPECTED TO
ADVERSELY AFFECT THE ISSUER’S OR THE SERVICER’S ABILITY TO PERFORM ITS
OBLIGATIONS UNDER THE DEAL DOCUMENTS; AND


 


(E)           ON OR BEFORE APRIL 30 OF EACH YEAR, BEGINNING APRIL 30, 2003, THE
REPORT REQUIRED TO BE DELIVERED BY THE SERVICER PURSUANT TO SECTION 5.10 OF THE
SERVICING AGREEMENT.


 

SECTION 6.03.      Access to Information.  So long as the Subclass B-1 Note
Purchaser shall own any Notes, the Issuer will, at any time and from time to
time during regular business hours, on reasonable notice to the Issuer, permit
the Subclass B-1 Note Purchaser or the Purchasers’ Agent, or its agents or
representatives to:

 


(A)           EXAMINE ALL BOOKS, RECORDS AND DOCUMENTS (INCLUDING COMPUTER TAPES
AND DISKS) IN THE POSSESSION OR UNDER THE CONTROL OF THE ISSUER RELATING TO THE
COLLATERAL, AND


 


(B)           VISIT THE OFFICES AND PROPERTY OF THE ISSUER FOR THE PURPOSE OF
EXAMINING THE MATERIALS DESCRIBED IN CLAUSE (A) ABOVE.


 

Except as provided in Section 10.05 hereof, any information obtained by either
Subclass B-1 Note Purchaser or the Purchasers’ Agent pursuant to this Section
6.03 shall be held in confidence by the Subclass B-1 Note Purchasers or
Purchasers’ Agent unless such information (i) has become available to the
public, (ii) is required or requested by any Governmental Authority or in any
court proceeding, or (iii) is required by any Governmental Rule to be disclosed
or otherwise made available and, in the case of (ii) and (iii) such disclosure
shall be only to the extent required.

 

SECTION 6.04.      Security Interests; Further Assurances.  The Issuer will take
all action necessary to maintain the Indenture Trustee’s first priority
perfected security interest in the Collateral.

 

SECTION 6.05.      Covenants.  The Issuer will duly observe and perform each of
its covenants set forth in the Indenture.

 

SECTION 6.06.      Securities Act.  The Issuer agrees not to sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in the Securities Act) that would be integrated with the sale of the
Class B Notes and the Class A Notes in a manner that would require the
registration under the Securities Act of the sale to the Class B

 

19

--------------------------------------------------------------------------------


 

Note Purchasers and the Class A Note Purchasers of the Class B Notes and the
Class A Notes, respectively.

 


ARTICLE VII
MUTUAL COVENANTS AND AGREEMENTS


 

SECTION 7.01.      Legal Conditions to Closing.  The Subclass B-1 Note
Purchasers, the Purchasers’ Agent, the Issuer, and the Servicer will take all
reasonable actions necessary to comply promptly with all legal requirements
which may be imposed on any of them with respect to the Closing (including
satisfaction of the conditions contained in this Subclass B-1 Note Purchase
Agreement), and will promptly cooperate with and furnish information to one
another in connection with any such legal requirements.  The Subclass B-1 Note
Purchasers, the Purchasers’ Agent, the Issuer, and the Servicer will take all
reasonable action necessary to obtain (and will cooperate with one another in
obtaining) any consent, authorization, permit, license, franchise, order or
approval of, or any exemption by, any Governmental Authority or any other
Person, required to be obtained or made by it in connection with any of the
transactions contemplated by this Subclass B-1 Note Purchase Agreement.

 

SECTION 7.02.      Expenses and Fees.  Subject to Section 10.10, except as
otherwise expressly provided herein, all costs and expenses incurred in
connection with the entering into this Subclass B-1 Note Purchase Agreement and
the transactions contemplated hereby shall  be paid by the Issuer.

 

SECTION 7.03.      Mutual Obligations.  On and after the date of this Subclass
B-1 Note Purchase Agreement, the Subclass B-1 Note Purchasers, the Purchasers’
Agent, the Issuer and the Servicer will do, execute and perform all such other
acts, deeds and documents as the other party may from time to time reasonably
require in order to carry out the intent of this Subclass B-1 Note Purchase
Agreement.

 


ARTICLE VIII
INDEMNIFICATION


 

SECTION 8.01.      Indemnification by the Issuer.  The Issuer agrees to
indemnify and hold harmless the Subclass B-1 Note Purchasers and the Purchasers’
Agent, and any other Owners and any of their respective officers, directors,
employees, agents, representatives, assignees and Affiliates (each an
“Indemnified Party”) against any and all losses, claims, damages, liabilities or
expenses (including legal and accounting fees) (collectively, “Losses”), as
incurred (payable promptly upon written request), for or on account of or
arising from or in connection with any breach of any representation, warranty or
covenant of the Issuer in this Subclass B-1 Note Purchase Agreement or in any
certificate or other written material delivered pursuant hereto; provided,
however, that the Issuer shall not be so required to indemnify any such Person
or otherwise be liable to any such Person hereunder for any Losses arising from
such Person’s negligence, willful misconduct or bad faith. Notwithstanding the
foregoing, the Issuer shall not be liable for any settlement of any proceeding
effected without its written consent

 

20

--------------------------------------------------------------------------------


 

SECTION 8.02.      Procedure.  In order for any Indemnified Party to be entitled
to any indemnification provided for under this Subclass B-1 Note Purchase
Agreement in respect of, arising out of, or involving a claim made by any Person
against the Indemnified Party (a “Third Party Claim”), such Indemnified Party
must notify the Issuer in writing of the Third Party Claim within five Business
Days of receipt of a summons, complaint or other notice of the commencement of
litigation and within ten Business Days after receipt by such Indemnified Party
of any other written notice of the Third Party Claim.  Thereafter, the
Indemnified Party shall deliver to the Issuer, within a reasonable time after
the Indemnified Party’s receipt thereof, copies of all notices and documents
(including court papers) received by the Indemnified Party relating to the Third
Party Claim.

 

SECTION 8.03.      Defense of Claims.  If a Third Party Claim is made against an
Indemnified Party, (a) the Issuer will be entitled to participate in the defense
thereof and, (b) if it so chooses, to assume the defense thereof with counsel
selected by the Issuer, provided that in connection with such assumption (i)
such counsel is not reasonably objected to by the Indemnified Party and (ii) the
Issuer first admits in writing its liability to indemnify the Indemnified Party
with respect to all elements of such claim in full.  Should the Issuer so elect
to assume the defense of a Third Party Claim, none of the Issuer will be liable
to the Indemnified Party for any legal expenses subsequently incurred by the
Indemnified Party in connection with the defense thereof.  If the Issuer elects
to assume the defense of a Third Party Claim, the Indemnified Party will (i)
cooperate in all reasonable respects with the Issuer in connection with such
defense and (ii) not admit any liability with respect to, or settle, compromise
or discharge, such Third Party Claim without the Issuer’s prior written
consent.  If the Issuer shall assume the defense of any Third Party Claim, the
Indemnified Party shall be entitled to participate in (but not control) such
defense with its own counsel at its own expense.  If the Issuer does not assume
the defense of any such Third Party Claim, the Indemnified Party may defend the
same in such manner as it may deem appropriate, including settling such claim or
litigation after giving notice to the Issuer of such terms and, the Issuer will
promptly reimburse the Indemnified Party upon written request.

 


ARTICLE IX
THE PURCHASERS’ AGENT


 

SECTION 9.01.      Authorization and Action.  Each Owner hereby accepts the
appointment of Barclays Bank PLC, as Purchasers’ Agent hereunder, and authorizes
the Purchasers’ Agent to take such action as agent on its behalf and to exercise
such powers as are delegated to the Purchasers’ Agent by the terms hereof,
together with such powers as are reasonably incidental thereto.  The Purchasers’
Agent reserves the right, in its sole discretion, to take any actions, exercise
any rights or remedies under this Subclass B-1 Note Purchase Agreement and any
related agreements and documents.  Except for actions which the Purchasers’
Agent is expressly required to take pursuant to this Subclass B-1 Note Purchase
Agreement, the Purchasers’ Agent shall not be required to take any action which
exposes the Purchasers’ Agent to personal liability or which is contrary to
applicable law unless the Purchasers’ Agent shall receive further assurances to
its satisfaction from the Owners of the indemnification obligations under
Section 9.04 hereof against any and all liability and expense which may be
incurred in taking or continuing to take such action.  The Purchasers’ Agent
agrees to give to each Owner prompt notice of each notice and determination
given to it by the Issuer, the Servicer and the

 

21

--------------------------------------------------------------------------------


 

Indenture Trustee, pursuant to the terms of this Subclass B-1 Note Purchase
Agreement or the Indenture.  Subject to Section 9.06 hereof, the appointment and
authority of the Purchasers’ Agent hereunder shall terminate upon the payment to
(a) each Sheffield Owner of all amounts owing to such Owner hereunder and (b)
the Purchasers’ Agent of all amounts due hereunder.

 

SECTION 9.02.      Purchasers’ Agent’s Reliance, Etc.  Neither the Purchasers’
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them as Purchasers’ Agent
under or in connection with this Subclass B-1 Note Purchase Agreement or any
related agreement or document, except for its or their own gross negligence or
willful misconduct.  Without limiting the foregoing, the Purchasers’ Agent:  (i)
may consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (ii) makes no warranty or representation to any Owner
and shall not be responsible to any Owner for any statements, warranties or
representations made by the Issuer, the Servicer or the Indenture Trustee in
connection with this Subclass B-1 Note Purchase Agreement; (iii) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Subclass B-1 Note Purchase
Agreement on the part of the Issuer, the Servicer or the Indenture Trustee or to
inspect the property (including the books and records) of the Issuer, the
Servicer or the Indenture Trustee; (iv) shall not be responsible to any Owner
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Subclass B-1 Note Purchase Agreement or any other
instrument or document furnished pursuant hereto; and (v) shall incur no
liability under or in respect of this Subclass B-1 Note Purchase Agreement by
acting upon any notice (including notice by telephone), consent, certificate or
other instrument or writing (which may be by telex) believed by it in good faith
to be genuine and signed or sent by the proper party or parties.

 

SECTION 9.03.      Purchasers’ Agent and Affiliate.  Barclays Bank PLC and its
Affiliates may generally engage in any kind of business with the Issuer or the
Servicer, any of their respective Affiliates and any Person who may do business
with or own securities of the Issuer or the Servicer or any of its Affiliates,
all as if Barclays Bank PLC were not the Purchasers’ Agent and without any duty
to account therefor to the Owners.

 

SECTION 9.04.      Indemnification.  Each Owner severally agrees to indemnify
the Purchasers’ Agent (to the extent not reimbursed by the Issuer or the
Servicer), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, or reasonable
out-of-pocket expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against the Purchasers’ Agent in any
way relating to or arising out of this Subclass B-1 Note Purchase Agreement or
any action taken or omitted by the Purchasers’ Agent under this Subclass B-1
Note Purchase Agreement; provided, that (i) an Owner shall not be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting or arising from the
Purchasers’ Agent’s gross negligence or willful misconduct and (ii) an Owner
shall not be liable for any amount in respect of any compromise or settlement or
any of the foregoing unless such compromise or settlement is approved by the
Subclass B-1 Note Purchasers.  Without limitation of the generality of the
foregoing, each Owner agrees to reimburse the Purchasers’ Agent, promptly upon
demand, for any reasonable out-of-pocket

 

22

--------------------------------------------------------------------------------


 

expenses (including reasonable counsel fees) incurred by the Purchasers’ Agent
in connection with the administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Subclass B-1 Note
Purchase Agreement; provided, that no Owner shall be responsible for the costs
and expenses of the Purchasers’ Agent in defending itself against any claim
alleging the gross negligence or willful misconduct of the Purchasers’ Agent to
the extent such gross negligence or willful misconduct is determined by a court
of competent jurisdiction in a final and non-appealable decision.

 

SECTION 9.05.      Purchase Decision.  Each Owner acknowledges that it has,
independently and without reliance upon the Purchasers’ Agent, any other Owner
or any of their respective Affiliates, and based on such documents and
information as it has deemed appropriate, made its own evaluation and decision
to enter into this Subclass B-1 Note Purchase Agreement and to purchase an
interest in the Subclass B-1 Notes.  Each Owner also acknowledges that it will,
independently and without reliance upon the Purchasers’ Agent, any other Owner
or any of their respective Affiliates, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under this Subclass B-1 Note Purchase
Agreement or any related agreement, instrument or other document.

 

SECTION 9.06.      Successor Purchasers’ Agent.  (a) The Purchasers’ Agent may
resign at any time by giving sixty days’ written notice thereof to the Owners,
the Issuer, the Servicer and the Indenture Trustee.  Upon any such resignation,
a majority of the Owners shall have the right to appoint a successor Purchasers’
Agent approved by the Issuer (which approval will not be unreasonably withheld
or delayed).  If no successor Purchasers’ Agent shall have been so appointed by
a majority of the Owners and shall have accepted such appointment, within sixty
days after the retiring Purchasers’ Agent’s giving of notice or resignation,
then the retiring Purchasers’ Agent may, on behalf of the Owners appoint a
successor Purchasers’ Agent.  If such successor Purchasers’ Agent is not an
Affiliate of Barclays Bank PLC, such successor Purchasers’ Agent shall be
subject to the Issuer’s prior written consent.  Upon the acceptance of any
appointment as Purchasers’ Agent hereunder by a successor Purchasers’ Agent,
such successor Purchasers’ Agent shall thereupon succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring
Purchasers’ Agent, and the retiring Purchasers’ Agent shall be discharged from
its duties and obligations under this Subclass B-1 Note Purchase Agreement. 
After any retiring Purchasers’ Agent’s resignation or removal hereunder as
Purchasers’ Agent, the provisions of this Article IX shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was an Purchasers’
Agent under this Subclass B-1 Note Purchase Agreement.

 


ARTICLE X
MISCELLANEOUS


 

SECTION 10.01.    Amendments.  No amendment or waiver of any provision of this
Subclass B-1 Note Purchase Agreement shall in any event be effective unless the
same shall be in writing and signed by all of the parties hereto, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

23

--------------------------------------------------------------------------------


 

SECTION 10.02.    Notices.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
telecopies) or delivered by overnight courier service, as to each party hereto,
at its address set forth below or at such other address as shall be designated
by such party in a written notice to the other parties hereto.  All such notices
and communications shall, when telecopied or sent by overnight delivery service,
be effective with respect to telecopy notices, when the sending machine receives
confirmation of the transmission, and with respect to overnight delivery service
when confirmed by signed receipt.

 

If to the Subclass B-1 Note Purchasers:

 

Barclays Bank PLC

222 Broadway

New York, New York 10038

Attention:     Asset Securitization Group

Telephone No.  (212) 412-3266

Facsimile No. (212) 412-6846

 

Fortis Bank (Nederland) N.V.

Coolsingel 93

3012 AE Rotterdam

Attention: Maarten Schipper

Telephone No. (31) 10 401 9522

Facsimile No. (31) 10 401 6118

 

If to the Issuer:

 

Willis Engine Funding LLC

2320 Marinship Way

Suite 300

Sausalito, California 94965

Telephone No.  (415) 331-5281

Facsimile No.  (415) 331-5167

 

If to Purchasers’ Agent:

 

Barclays Bank PLC

222 Broadway

New York, New York 10038

Attention:     Asset Securitization Group

Telephone No.  (212) 412-3266

Facsimile No.  (212) 412-6846

 

SECTION 10.03.    No Waiver; Remedies.  No failure on the part of any party
hereto to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or

 

24

--------------------------------------------------------------------------------


 

further exercise thereof or the exercise of any other right.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

 

SECTION 10.04.    Binding Effect; Assignability.  This Subclass B-1 Note
Purchase Agreement shall be binding upon and inure to the benefit of the Issuer,
the Purchasers’ Agent and the Subclass B-1 Note Purchasers and their respective
successors and assigns (including any subsequent holders of the Subclass B-1
Notes); provided, however, that the Issuer shall not have the right to assign
its rights hereunder or any interest herein (by operation of law or otherwise)
without the prior written consent of the Subclass B-1 Note Purchasers.  The
Issuer acknowledges that the Subclass B-1 Note Purchasers may at any time assign
any and all of its rights hereunder to the Owners.  This Subclass B-1 Note
Purchase Agreement shall create and constitute the continuing obligation of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until such time as all amounts payable with respect to the Subclass B-1
Notes shall have been paid in full.

 


SECTION 10.05.  [RESERVED].

 

SECTION 10.06.    GOVERNING LAW; JURISDICTION.  THIS SUBCLASS B-1 NOTE PURCHASE
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS. 
EACH OF THE PARTIES TO THIS SUBCLASS B-1 NOTE PURCHASE AGREEMENT HEREBY AGREES
TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW THE
JUDGMENTS THEREOF.  EACH OF THE PARTIES HEREBY WAIVES ANY OBJECTION BASED ON
FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

 

SECTION 10.07.    No Proceedings.  Each of the Subclass B-1 Note Purchasers and
the Purchasers’ Agent agrees that so long as any of the Subclass B-1 Notes shall
be outstanding or there shall not have elapsed one year plus one day since the
last day on which any of the Subclass B-1 Notes shall have been outstanding, it
shall not file, or join in the filing of, a petition against the Issuer under
the Federal Bankruptcy Code, or join in the commencement of any bankruptcy,
reorganization, arrangement, insolvency, liquidation or other similar proceeding
against the Issuer.

 

SECTION 10.08.    Execution in Counterparts.  This Subclass B-1 Note Purchase
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement.

 

SECTION 10.09.    No Recourse.  The obligations of the Subclass B-1 Note
Purchasers under this Subclass B-1 Note Purchase Agreement, or any other
agreement, instrument, document or certificate executed and delivered by or
issued by the Subclass B-1 Note Purchasers or any officer thereof are solely the
corporate obligations of the Subclass B-1 Note Purchasers.  No recourse shall be
had for payment of any fee or other obligation or claim

 

25

--------------------------------------------------------------------------------


 

arising out of or relating to this Subclass B-1 Note Purchase Agreement or any
other agreement, instrument, document or certificate executed and delivered or
issued by a Subclass B-1 Note Purchaser or any officer thereof in connection
therewith, against any stockholder, employee, officer, director or incorporator
of a Subclass B-1 Note Purchaser.

 

SECTION 10.10.    Limited Recourse.  The obligations of the Issuer under this
Subclass B-1 Note Purchase Agreement shall be payable only out of the Collateral
and the Subclass B-1 Note Purchasers shall not look to any property or assets of
the Issuer, other than to the Collateral remaining after all obligations of the
Issuer under the Indenture are satisfied. To the extent that the proceeds of the
Collateral after application in accordance with the provisions of the Indenture
are insufficient to satisfy the obligations of the Issuer under the Indenture
and under this Agreement, the Issuer shall have no further obligation in respect
hereof and any remaining outstanding obligation shall be extinguished.

 

SECTION 10.11.    Survival.  All representations, warranties, guaranties and
indemnifications (including the payment obligations in Section 9.04 hereof)
contained in this Subclass B-1 Note Purchase Agreement and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the sale and transfer of the Subclass B-1 Notes.

 

SECTION 10.12.    Third-Party Beneficiaries.  The parties hereto agree and
acknowledge that the Owners are and shall be third–party beneficiaries under
this Subclass B-1 Note Purchase Agreement.

 

SECTION 10.13.    Appointment of Agent for Service of Process.  The Issuer
hereby appoints CT Corporation Systems having an address at 1633 Broadway, New
York, New York 10019 as its agent for service of process in the State of New
York.

 

SECTION 10.14.    Effect on Original Note Purchase Agreement.  The Issuer and
the Subclass B-1 Note Purchasers hereby agree that as of the Effective Date (i)
the terms and provisions of the Original Note Purchase Agreement shall be and
hereby are amended and restated in their entirety by the terms and provisions of
this Subclass B-1 Note Purchase Agreement and (ii) the execution and delivery of
this Subclass B-1 Note Purchase Agreement shall not constitute or effect or be
deemed to constitute or effect a novation, refinancing, discharge,
extinguishment or refunding or any of the “Outstanding Obligations” (as defined
in the Original Indenture).

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Subclass B-1 Note Purchase
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

 

 

WILLIS ENGINE FUNDING LLC
as Issuer,

 

 

 

 

 

 

 

By:

/s/ MONICA J. BURKE

 

 

 

Name:

Monica J. Burke

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

WILLIS LEASE FINANCE CORPORATION,
as Servicer,

 

 

 

 

 

 

 

By:

/s/ DONALD A. NUNEMAKER

 

 

 

Name:

Donald A. Nunemaker

 

 

Title:

Executive Vice President
Chief Operating Officer

 

 

 

 

 

 

 

FORTIS BANK (NEDERLAND) N.V.,
as a Subclass B-1 Note Purchaser

 

 

 

 

 

 

 

By:

/s/ M.H. SCHIPPER

 

 

 

Name:

M.H. Schipper

 

 

Title:

 

 

 

 

 

 

 

 

BARCLAYS BANK PLC,
as a Subclass B-1 Note Purchaser and as
Purchasers’ Agent

 

 

 

 

 

 

 

By:

/s/ PIERRE DULEYRIE

 

 

 

Name:

Pierre Duleyrie

 

 

Title:

Director

 

Signature Page 1
to
Subclass B-1 Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Percentage Interests in Subclass B-1 Notes:

 

Barclays Bank PLC:  50%
Fortis Bank (Nederland) N.V.:  50%

 

Account to which cash payments shall be made to Barclays Bank PLC:

 

Barclays Bank PLC

ABA #:  026-00-2574

Account Number:  050-791-516

Account Name:  Sheffield 4(2) Funding Account

Ref:  Willis Engine Finance

Telephone:  (212) 412-2932

Fax:  (212) 412-6846

e-mail:  pierre.duleyrie@barcap.com

 

Account to which cash payments shall be made to Fortis Bank (Nederland) N.V.:

 

ABN AMRO Bank N.V., New York

Swift address:

 

ABNAUS33

ABA Number:

 

026009580

Account Number:

 

63 70 70 34 27 41

Account Name:

 

Fortis Bank (Nederland) N.V.

Swift Address:

 

MeesNL2A

Reference

 

For the further credit to Account Number 25.66.24.267 / ref.: Willis Engine
Funding

 

 

Fortis Bank (Nederland) N.V.

Coolsingel 93, 3012

AE Rotterdam

Attention: Maarten Schipper

Telephone:  (31) 10 401 9522

Fax:  (31) 10 401 6118

 

--------------------------------------------------------------------------------